Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION
                               Case No. _____________________

 ANGEL R. ESPEJO, and other similarly                )
 situated individuals,                               )
                                                     )
                  Plaintiff(s),                      )
                                                     )
 v.                                                  )
                                                     )
 PERRI BROTHERS & ASSOCIATES, INC.                   )
 and MICHELE PERRI,                                  )
                                                     )
                  Defendants.                        )
                                                     )

                                      COMPLAINT
                          (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

        Plaintiffs, ANGEL R. ESPEJO (“Plaintiff”) and other similarly situated individuals, sue

 the Defendants, PERRI BROTHERS & ASSOCIATES, INC. and MICHELE PERRI (collectively

 the “Defendants”) and allege:

                                         JURISDICTION

        1.      This is an action to recover money damages for unpaid overtime wages under the

 laws of the United States. This is also an action for unpaid wages under Florida law and Florida

 Statutes, Section 448.08. This Court has jurisdiction pursuant to the Fair Labor Standards Act, 29

 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).

                                              VENUE

        2.      Plaintiff is a resident of Miami-Dade County, Florida, within the jurisdiction of this

 Honorable Court. Plaintiff is a covered employee for purposes of the Act.




                                     www.saenzanderson.com
                                                                                                    1
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 2 of 9



         3.      PERRI BROTHERS & ASSOCIATES, INC. (the “Corporate Defendant”) and

 MICHELE PERRI (the “Individual Defendant”), are a Florida company and a Florida resident,

 respectively, having their main place of business in Miami-Dade County, Florida, where Plaintiff

 worked for Defendants, and at all times material hereto were and are engaged in interstate

 commerce. The Individual Defendant, upon information and belief, resides in Miami-Dade,

 Florida.

                        COUNT I: WAGE AND HOUR VIOLATION BY
                     PERRI BROTHERS & ASSOCIATES, INC. (OVERTIME)

         4.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         5.      This action is brought by Plaintiff and those similarly situated to recover from the

 Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

 damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq., and

 specifically under the provisions of 29 U.S.C. § 207. 29 U.S.C. § 207 (a)(1) states, “No employer

 shall employ any of his employees . . . for a work week longer than 40 hours unless such employee

 receives compensation for his employment in excess of the hours above-specified at a rate not less

 than one and a half times the regular rate at which he is employed.”

         6.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

 U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

 engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

 operates as an organization which sells and/or markets its services and/or goods to customers from

 throughout the United States and also provides its services for goods sold and transported from




                                       www.saenzanderson.com
                                                                                                   2
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 3 of 9



 across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

 Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

 state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

 engages in interstate commerce, particularly with respect to its employees. Upon information and

 belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

 excess of $500,000 per annum, and/or Plaintiff and those similarly situated, by virtue of working

 in interstate commerce, otherwise satisfy the Act’s requirements.

        7.      By reason of the foregoing, the Corporate Defendant is and was, during all times

 hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

 commerce as defined in §§ 3 (r) and 3(s) of the Act, 29 U.S.C. § 203(r) and 203(s) and/or Plaintiff

 and those similarly situated was and/or is engaged in interstate commerce for the Corporate

 Defendant. The Corporate Defendant’s business activities involve those to which the Act applies.

 The Corporate Defendant is a construction company and, through its business activity, affects

 interstate commerce. The Plaintiff’s work for the Corporate Defendant likewise affects interstate

 commerce. Plaintiff was employed by the Corporate Defendant as a non-exempt construction

 worker for the Corporate Defendant’s business.

        8.      While employed by the Corporate Defendant, Plaintiff worked approximately an

 average of fifty (50) hours per week without being compensated at the rate of not less than one-

 and one-half times the regular rate at which he was employed. Plaintiff was employed as a

 construction worker performing the same or similar duties as that of those other similarly situated

 construction workers whom Plaintiff observed working in excess of 40 hours per week without

 overtime compensation.




                                      www.saenzanderson.com
                                                                                                    3
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 4 of 9



        9.         Plaintiff worked for the Corporate Defendant from approximately July of 2008 to

 August 14, 2020. In total, Plaintiff worked approximately 149 compensable weeks under the Act,

 or 149 compensable weeks if we count three (3) years back from the filing of the instant action.

        10.        The Corporate Defendant paid Plaintiff on average approximately $25 per hour.

        11.        However, the Corporate Defendant did not properly compensate Plaintiff for hours

 that Plaintiff worked in excess of 40 per week.

        12.        Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

 and/or from 3 years back from the date of the filing of this Complaint.

        13.        Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

 time of the filing of this Complaint, Plaintiff’s good faith estimate of unpaid overtime wages is as

 follows:

        a. Actual Damages: $18,625.00 (calculated at approximately 1,490 overtime hours)

              i.      Calculation: $25 (hourly pay) x .5 (overtime rate) x 10 (approximate number of

                      overtime hours) x 149 (compensable weeks) = $18,625.00

        b. Liquidated Damages: $18,625.00

        c. Total Damages: $37,250.00 plus reasonable attorneys’ fees and costs of suit.

        14.        At all times material hereto, the Corporate Defendant failed to comply with Title

 29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

 situated performed services and worked in excess of the maximum hours provided by the Act but

 no provision was made by the Corporate Defendant to properly pay them at the rate of time and

 one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

 The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or




                                        www.saenzanderson.com
                                                                                                      4
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 5 of 9



 former employees of the Corporate Defendant who are and who were subject to the unlawful

 payroll practices and procedures of the Corporate Defendant and were not paid time and one half

 of their regular rate of pay for all overtime hours worked in excess of 40.

        15.      The Corporate Defendant knew and/or showed reckless disregard of the provisions

 of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

 similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

 situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

 and those similarly situated are entitled to recover double damages. The Corporate Defendant

 never posted any notice, as required by Federal Law, to inform employees of their federal rights

 to overtime and minimum wage payments.

        16.      The Corporate Defendant willfully and intentionally refused to pay Plaintiff

 overtime wages as required by the laws of the United States as set forth above and remains owing

 Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

        17.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

        A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

              Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

              Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

        B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and




                                       www.saenzanderson.com
                                                                                                    5
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 6 of 9



               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

                          COUNT II: WAGE AND HOUR VIOLATION BY
                               MICHELE PERRI (OVERTIME)

         18.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-17

 above as if set out in full herein.

         19.      At the times mentioned, the Individual Defendant was, and is now, the Owner

 and/or Officer of the Corporate Defendant. The Individual Defendant was an employer of Plaintiff

 and others similarly situated within the meaning of Section 3(d) of the Act [29 U.S.C. § 203(d)],

 in that this defendant acted directly or indirectly in the interests of the Corporate Defendant in

 relation to the employees of the Corporate Defendant, including Plaintiff and others similarly

 situated. The Individual Defendant had operational control of the Corporate Defendant, was

 involved in the day-to-day functions of the Corporate Defendant, provided Plaintiff with his/her

 work schedule, and is jointly liable for Plaintiff’s damages.

         20.      The Individual Defendant is and was at all times relevant a person in control of the

 Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

 not to compensate) its employees in accordance with the Act.

         21.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

 overtime compensation as required by the laws of the United States as set forth above and remains




                                       www.saenzanderson.com
                                                                                                    6
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 7 of 9



 owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

 Corporate Defendant as set forth above.

         22.      Plaintiff has retained the law offices of the undersigned attorney to represent him

 in this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

               Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief as this Court deems equitable and just.

       COUNT III: UNPAID WAGES UNDER FLORIDA STATUTES, SECTION 448.08

         23.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-3

 above as if set out in full herein.

         24.      At all times material hereto Plaintiff has resided in Miami-Dade County, Florida.

         25.      At all times material hereto, Plaintiff was the employee of the Corporate Defendant.

         26.      Plaintiff was employed by the Corporate Defendant as a construction worker.

         27.      Plaintiff was employed by the Corporate Defendant from approximately July of

 2008 through August 14, 2020.




                                        www.saenzanderson.com
                                                                                                      7
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 8 of 9



        28.     Plaintiff does not possess the complete records relating to his respective work hours

 and compensation; the Corporate Defendant is in possession of such records.

        29.     All conditions precedent to the institution and maintenance of this cause of action

 have been met or waived.

        30.     Plaintiff has retained the law firm of SAENZ & ANDERSON, PLLC to represent

 him in this matter, and Plaintiff has agreed to pay said firm a reasonable attorney’s fee for its

 services.

        31.     This is an action brought pursuant to and arising under Chapter 448, Florida

 Statutes.

        32.     Corporate Defendant has willfully failed to pay Plaintiff wages due to him with

 regard to work Plaintiff performed for Defendant. This constitutes unpaid wages, recoverable

 under Chapter 448, Florida Statutes.

        33.     Plaintiff estimates that Corporate Defendant owes him premium wages for 1,490

 overtime hours of work at $25.00 per hour. In addition, Corporate Defendant has failed to pay

 Plaintiff for his last 2 weeks of employment.

        34.     Corporate Defendant has paid Plaintiff approximately $12,800 to offset this count,

 but to date continues to owe wages to Plaintiff.

        35.     Pursuant to Section 448.08, Florida Statutes, Plaintiff is entitled to recover costs of

 this action and a reasonable attorney’s fee.

        WHEREFORE,          Plaintiff   demands     judgment   against    PERRI     BROTHERS         &

 ASSOCIATES, INC, for the following:

        a. Unpaid wages found to be due and owing;




                                        www.saenzanderson.com
                                                                                                     8
Case 1:20-cv-24068-MGC Document 1 Entered on FLSD Docket 10/06/2020 Page 9 of 9



        b. Prejudgment interest;

        c. Award of reasonable attorney’s fee and costs pursuant to Fla. Stat. § 448.08; and

        d. Such other relief as this Court deems just and equitable.

 Dated: October 6, 2020.

                                                     Respectfully submitted,

                                                     By:_/s/ Tanesha Walls Blye__
                                                     Tanesha W. Blye, Esquire
                                                     Fla. Bar No.: 0738158
                                                     Email: tblye@saenzanderson.com
                                                     Aron Smukler, Esquire
                                                     Fla. Bar No.: 297779
                                                     Email: asmukler@saenzanderson.com
                                                     R. Martin Saenz, Esquire
                                                     Fla. Bar No.: 0640166
                                                     Email: msaenz@saenzanderson.com

                                                     SAENZ & ANDERSON, PLLC
                                                     20900 NE 30th Avenue, Ste. 800
                                                     Aventura, Florida 33180
                                                     Telephone: (305) 503-5131
                                                     Facsimile: (888) 270-5549
                                                     Counsel for Plaintiff




                                    www.saenzanderson.com
                                                                                               9
